No. 04-98-00861-CR

Lou Emma WOODWARD,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law, Val Verde County, Texas
Trial Court No. 97-83-CAL
Honorable James M. Simmonds, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Karen Angelini, Justice


Delivered and Filed:	May 26, 1999


APPEAL DISMISSED; REQUEST FOR EARLY ISSUANCE OF MANDATE GRANTED


	Appellant has filed a motion to dismiss this appeal by withdrawing her notice of appeal.  The
motion is granted and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).  The clerk of this court
shall issue the mandate in this case contemporaneous to the issuance of this opinion.  See Tex. R.
App. P. 18.1(c).

								PER CURIAM

DO NOT PUBLISH